--------------------------------------------------------------------------------

SECOND WAIVER AND AMENDING AGREEMENT

This second waiver and amending agreement is made as of the 11th day of July,
2008

A M O N G

SUNOPTA INC.
SUNOPTA LP
SUNOPTA FOOD GROUP LLC

as Borrowers

and

EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES FROM TIME TO TIME
PARTIES HERETO
as Lenders

and

CERTAIN AFFILIATES OF
THE BORROWERS
as Obligors

and

BANK OF MONTREAL
as Agent

and

HARRIS N.A.
as US Security Agent and
as US Administrative Agent




WITNESSES THAT WHEREAS:

(a)

the Lenders severally made credit facilities available to the Borrowers on the
terms and conditions set out in a fourth amended and restated credit agreement
dated as of July 4, 2007 among the Borrowers, the Lenders, the Obligors, the
Agent and the US Security Agent, as amended including without limitation as
amended pursuant to an extension agreement dated as of June 25, 2008 (the
"Credit Agreement");

(b)

the parties hereto entered into a waiver agreement dated as of April 30, 2008
(the “Waiver Agreement”) pursuant to which the Agent and the Lenders temporarily
waived the requirements of the Obligors to deliver certain financial and other
information under Section 9.4 of the Credit Agreement;

--------------------------------------------------------------------------------



-2-

(c)

the Borrower is not currently in compliance with certain financial covenants and
reporting covenants contained in the Credit Agreement; and

(d)

the parties to the Credit Agreement have agreed to amend the Credit Agreement in
the manner set forth herein in order to, among other things, provide certain
waivers and amend certain covenants and definitions contained in the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties covenant and agree as follows:

SECTION 1
INTERPRETATION

1.1

Definitions from Credit Agreement.  Capitalized terms defined in the Credit
Agreement have the same meanings in this second waiver and amending agreement
unless otherwise defined herein or the context expressly or by necessary
implication requires otherwise.  This second waiver and amending agreement is
referenced herein as the "Amending Agreement".  For greater certainty, this
Amending Agreement amends the Credit Agreement and the term "Agreement", as
defined in the Credit Agreement, includes (unless the context expressly or by
necessary implication requires otherwise) this Amending Agreement to the extent
of such amendments.  For purposes of this Amending Agreement, the term "Amending
Agreement Closing Date" means July 11, 2008.

1.2

Headings.  The insertion of headings in this Amending Agreement is for
convenience of reference only and shall not affect the interpretation of this
Amending Agreement.

SECTION 2
WAIVERS

2.1

Representations and Warranties re Certain Covenants. The Borrower hereby
represents and warrants that:

(a)

the Funded Debt to EBITDA Ratio of the Consolidated Borrower for the period
ending December 31, 2007 is in excess of the ratio of 3.00:1.00 required
pursuant to Section 9.3(a) of the Agreement;




(b)

the Funded Debt to EBITDA Ratio of the Consolidated Borrower for the period
ending March 31, 2008 is in excess of the ratio of 3.00:1.00 required pursuant
to Section 9.3(a) of the Agreement;




(c)

it did not deliver to the Agent and the Lenders, within 60 days of the end of
the first Fiscal Quarter of 2008, the quarterly financial information and
compliance certificate required to be delivered pursuant to Section 9.4(a) of
the Credit Agreement;




(d)

it did not deliver to the Agent and the Lenders, within 120 days of the end of
Fiscal Year 2007, the annual audited financial statements of the Consolidated
Borrower and all such other financial and reporting information required to be
delivered pursuant to Section 9.4(c) of the Agreement; and

--------------------------------------------------------------------------------



-3-

 

(e)

it did not deliver to the Agent and the Lenders, within 120 days of the end of
Fiscal Year 2007, the financial and other information in respect of SunOpta Food
Group and LP required to be delivered pursuant to Section 9.4(d) of the Credit
Agreement.




2.2

Waiver of Funded Debt to EBITDA Ratio.  The Agent and the Lenders hereby waive,
for the periods indicated below only, the requirements under Section 9.3(a) of
the Agreement that:

(a)

the Funded Debt to EBITDA Ratio of the Consolidated Borrower be less than
3.00:1.00 for the period ended December 31, 2007; and

(b)

the Funded Debt to EBITDA Ratio of the Consolidated Borrower be less than
3.00:1.00 for the period ended March 31, 2008.

For greater certainty, each of the Lenders and the Agent acknowledge, agree and
confirm in favour of the Borrowers that, as a result of the waiver provided in
this Section 2.2, there are and will be no Defaults arising from the covenant
calculations contemplated by Section 9.3(a) of the Credit Agreement for the
period ending December 31, 2007 only and for the period ending March 31, 2008
only.

2.3

Quarterly Consolidated Financial Statements.  The Agent (on the direction of the
Majority Lenders by virtue of the execution of this Amending Agreement by the
Majority Lenders) hereby waives, subject to what is stated below, the
requirement under Section 9.4(a) of the Credit Agreement that the Borrowers
deliver to the Agent on or before May 31, 2008 the quarterly financial
information and compliance certificate for the first Fiscal Quarter of 2008
contemplated by Section 9.4(a) of the Credit Agreement.  The waiver provided for
herein is a temporary waiver only and the Borrowers covenant and agree that they
will deliver to the Agent, on or before July 31, 2008, all of the financial
information and the compliance certificate in respect of the first Fiscal
Quarter of 2008 as is contemplated in Section 9.4(a) of the Credit Agreement.
 The Borrowers acknowledge, consent and agree that failure to deliver to the
Agent the information contemplated by Section 9.4(a) of the Credit Agreement on
or before July 31, 2008 shall constitute a Default for purposes of the Credit
Agreement and, notwithstanding Section 10.1(c)(i) of the Credit Agreement, there
shall be no cure period available in respect of the failure to deliver the
required information by such date.

2.4

SunOpta Annual Financial Statements.  The Agent (on the direction of the
Majority Lenders by virtue of the execution of this Amending Agreement by the
Majority Lenders) hereby waives, subject to what is stated below, the
requirement under Section 9.4(c) of the Credit Agreement that SunOpta deliver to
the Agent on or before April 30, 2008 the financial information for Fiscal Year
2007 contemplated by Section 9.4(c) of the Credit Agreement.  The waiver
provided for herein is a temporary waiver only and SunOpta covenants and agrees
that it will deliver to the Agent, on or before July 31, 2008, all of the
financial information required to be delivered to the Agent in respect of Fiscal
Year 2007 as is contemplated in Section 9.4(c) of the Credit Agreement.  The
Borrowers acknowledge, consent and agree that failure to deliver to the Agent
the information contemplated by Section 9.4(c) of the Credit Agreement on or
before July 31, 2008 shall constitute a Default for purposes of the Credit
Agreement and, notwithstanding Section 10.1(c)(i) of the Credit Agreement, there
shall be no cure period available in respect of the failure to deliver the
required information by such date.

--------------------------------------------------------------------------------



-4-

2.5

SunOpta Food Group Annual Financial Statements and LP Annual Tax Statement.  The
Agent (on the direction of the Majority Lenders by virtue of the execution of
this Amending Agreement by the Majority Lenders) hereby waives, subject to what
is stated below, the requirement under Section 9.4(d) of the Credit Agreement
that SunOpta Food Group and LP, as applicable, deliver to the Agent on or before
April 30, 2008 the financial and other information for Fiscal Year 2007
contemplated by Section 9.4(d) of the Credit Agreement.  The waiver provided for
herein is a temporary waiver only and each of SunOpta Food Group and LP, as
applicable, covenant and agree that it will deliver to the Agent on or before
July 31, 2008, all of the financial and other information required to be
delivered in respect of Fiscal Year 2007 as is contemplated in Section 9.4(d) of
the Credit Agreement.  The Borrowers acknowledge, consent and agree that failure
to deliver to the Agent the information contemplated by Section 9.4(d) of the
Credit Agreement on or before July 31, 2008 shall constitute a Default for
purposes of the Credit Agreement and, notwithstanding Section 10.1(c)(i) of the
Credit Agreement, there shall be no cure period available in respect of the
failure to delivery the required information by such date.

SECTION 3
AMENDMENTS TO DEFINITIONS

3.1

Revised Definitions.  Section 1.1 of the Credit Agreement is hereby amended as
follows:

(a)

the definition of "Facility E Revolving Period Maturity Date" is hereby amended
such that reference therein to "July 3, 2008" is hereby deleted and replaced
with reference to "June 29, 2009".  For greater certainty, the maturity date in
respect of the Facility E revolving period is being extended from July 3, 2008
to June 29, 2009; and




(b)

the definition of "Maturity Date" is hereby amended such that all references
therein to “July 31, 2008” are hereby deleted and replaced with reference to
“June 29, 2009”.  For greater certainty, the Maturity Date in respect of each of
Facility A and Facility B is being extended from July 31, 2008 to June 29, 2009.




SECTION 4
AMENDMENTS TO INTEREST, FEES AND PRICING GRID

4.1

Premium Interest.  The text of Section 4.4(d) of the Credit Agreement is hereby
amended such that  (a) the word "and" is deleted at the end of clause (ii)
thereof;  (b) the text of clause (iii) thereof is hereby deleted; and (c) the
following text is added as clauses (iii), (iv), (v) and (vi) thereof:

"(iii)

50 basis points if the Funded Debt to EBITDA Ratio of the Consolidated Borrower,
as calculated below, is greater than or equal to 3.25:1.00 but less than
3.50:1.00 in respect of the Subject Fiscal Quarter;

--------------------------------------------------------------------------------



-5-

(iv)

100 basis points if the Funded Debt to EBITDA Ratio of the Consolidated
Borrower, as calculated below, is greater than or equal to 3.50:1.00 but less
than 3.75:1.00 in respect of the Subject Fiscal Quarter"

(v)

150 basis points if the Funded Debt to EBITDA Ratio of the Consolidated
Borrower, as calculated below, is greater than or equal to 3.75:1.00 but less
than 4.25:1.00 in respect of the Subject Fiscal Quarter;

(vi)

175 basis points if the Funded Debt to EBITDA Ratio of the Consolidated
Borrower, as calculated below, is greater than or equal to 4.25:1.00 but less
than 4.75:1.00 in respect of the Subject Fiscal Quarter; and

(vii)

250 basis points if the Funded Debt to EBITDA Ratio of the Consolidated
Borrower, as calculated below, is greater than or equal to 4.75:1.00 in respect
of the Subject Fiscal Quarter.”

For greater certainty, the parties acknowledge that the revised pricing in
respect of Facility C referred to immediately above is effective as of April 30,
2008.




4.2

Commitment Fee.  The text of Section 4.7 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following text:

(a)

SunOpta Food Group shall, commencing July 1, 2008, pay to the US Administrative
Agent, on behalf of the Lenders in respect of Facility B, quarterly in arrears
on the last Business Day of each Fiscal Quarter, a commitment fee equal to the
relevant rate per annum set out in the Pricing Grid calculated daily during such
quarter on the Facility B Unutilized Portion and on the basis of a year of 360,
365 or 366 days, as the case may be.




(b)

Each applicable Borrower shall pay to the Agent at the Agent’s Account for
Payments, for the account of the applicable Lenders on a Credit Facility by
Credit Facility basis in respect of Facility A and Facility E, quarterly in
arrears on the last Business Day of each Fiscal Quarter, a commitment fee equal
to the relevant rate per annum set out in the Pricing Grid, calculated daily
during such quarter, on the Facility A Unutilized Portion and the Facility E
Unutilized Portion, as applicable, and on the basis of a year of 360, 365 or 366
days, as the case may be.




4.3

Applicable Pricing.  Section 4.8 of the Credit Agreement is hereby amended such
that the Pricing Grid contained therein is hereby deleted in its entirety and is
replaced with the Pricing Grid and the text set out below:

--------------------------------------------------------------------------------



-6-














Pricing Level

Funded Debt/EBITDA

Prime Rate,
US Base Rate and Alternate Base Rate Plus

Libor Rate Plus

BA's/BA Equivalent Loans/LC's/LG's
Fee

Commitment Fee

1.

< 2.0:1.0

0.00%

1.00%

1.00%

0.125%

2.

> 2.0:1.0<2.5:1.0

0.25%

1.25%

1.25%

0.125%

3.

> 2.5:1.0<3.0:1.0

0.50%

1.50%

1.50%

0.125%

4.

> 3.0:1.0<3.25:1.0

0.50%

2.00%

2.00%

0.187%

5.

> 3.25:1.0<3.50:1.0

0.50%

2.25%

2.25%

0.187%

6.

> 3.50:1.0<3.75:1.0

0.75%

2.75%

2.75%

0.25%

7.

> 3.75:1.0<4.25:1.0

1.75%

3.25%

3.25%

0.30%

8.

> 4.25:1.0<4.75:1.0

2.00%

3.50%

3.50%

0.35%

9.

> 4.75:1.00

2.75%

4.25%

4.25%

0.35%




For greater certainty, the parties acknowledge that the revised pricing referred
to in the Pricing Grid above is effective as of April 30, 2008.




SECTION 5
AMENDMENT TO COVENANTS

5.1

Funded Debt to EBITDA Ratio.  The text of Section 9.3(a) of the Agreement is
hereby deleted in its entirety and is replaced with the following text:

"The Funded Debt to EBITDA Ratio of the Consolidated Borrower shall, at all
times for the relevant periods indicated below, be less than or equal to:

(i)

5.45:1.00 by June 30, 2008;




(ii)

5.20:1.00 by September 30, 2008;




(iii)

3.50:1.00 by December 31, 2008;




(iv)

3.35:1.00 by March 31, 2009; and




(v)

3.00:1.00 at all times thereafter, provided, however, that, commencing from and
after April 1, 2009 and notwithstanding the immediately foregoing provision of
this clause (v), the Funded Debt to EBITDA Ratio of the Consolidated Borrower
shall at all times be less than 3.50:1.00 for a period of no more than two
consecutive Fiscal Quarters in order to accommodate (i) the effect of
acquisitions made by any Obligor, or (ii) a variance in business conditions."

--------------------------------------------------------------------------------



-7-

 

5.2

Fixed Charge Coverage Ratio.  The text of Section 9.3(b) of the Agreement is
hereby deleted in its entirety and is replaced with the following text:

“The Fixed Charge Coverage Ratio of the Consolidated Borrower shall, at all
times for the periods indicated below, be greater than or equal to:

(i)

1.10: 1.00 by June 30, 2008;




(ii)

1.15: 1.00 by September 30, 2008; and




(iii)

1.50:1.00 at all times thereafter.”




SECTION 6
AMENDMENT TO DEFAULTS

6.1

Events of Default.  Section 10.1 of the Credit Agreement is hereby amended such
that the following text is added as new clause (q) in Section 10.1:

"(q)

EBITDA.  The EBITDA for the Consolidated Borrower as disclosed in the Borrower’s
audited financial statements for Fiscal Year 2007 is US$1,000,000 less than the
EBITDA derived from the draft financial statements of the Consolidated Borrower
provided to the Agent and the Lenders on or about May 28, 2008 which derived an
EBITDA for the year ended December 31, 2007 of US$19,469,000 before the add back
of the US$15,000,000 write-down in respect of the Consolidated Borrower’s berry
operations."

SECTION 7
AMENDMENT TO COMMITMENTS AND SCHEDULES

7.1

Schedules.  Schedule V to the Credit Agreement is hereby, from and with effect
as of July 31, 2008, deleted in its entirety and is replaced with the revised
Schedule V appended as Exhibit 1 hereto.  For greater certainty, the effect of
revised Schedule V is to, from and with effect as of July 31, 2008, (i) decrease
the Facility A Commitment of BMO from $15,000,000 to $5,000,000, (ii) increase
the Facility A Commitment of HSBC from $5,000,000 to $15,000,000, (iii) increase
the Facility B Commitment of BMO (Chicago Branch) from US $15,000,000 to US
$25,000,000, and (iv) to decrease the Facility B Commitment of HSBC US from US
$15,000,000 to US $5,000,000.  All of the parties hereto hereby confirm their
agreement to such changes.

SECTION 8
CONDITIONS PRECEDENT

8.1

Conditions Precedent.  The effectiveness of this Amending Agreement is subject
to and conditional upon the satisfaction of the following conditions:

--------------------------------------------------------------------------------



-8-

 

(a)

Delivery of Documents.  The Agent shall have received, in form and substance
satisfactory to the Agent and the Lenders, the following:

(i)

Amending Agreement duly executed by all of the parties hereto; and

(ii)

such other documentation or information as the Agent and the Lenders shall have
reasonably requested.

(b)

Fees.  All fees payable in accordance with this Amending Agreement on or before
the Amending Agreement Closing Date (including legal fees and expenses of the
Agent and the Lenders) shall have been paid in full to the Agent.

(c)

Material Adverse Change.  No Material Adverse Change shall have occurred with
respect to the Obligors.

(d)

No Default.  No Default or Event of Default shall have occurred and be
continuing.

8.2

Waiver.  The conditions stated in Section 8.1 hereof are inserted for the sole
benefit of the Agent and the Lenders and may only be waived by the Majority
Lenders, in whole or in part, with or without terms or conditions.

SECTION 9
REPRESENTATIONS AND WARRANTIES

9.1

Representations.  Each Obligor represents and warrants to the Agent and the
Lenders that:

(a)

the Credit Agreement, as amended by the Amending Agreement, is its legal, valid
and binding obligation, enforceable against each applicable Obligor in
accordance with its terms, subject to (i) applicable bankruptcy, reorganization,
moratorium or similar law affecting creditors' generally, (ii) the fact that
specific performance and injunctive relief may only be given at the discretion
of the courts, and (iii) the equitable or statutory powers of the courts to stay
proceedings before them and to stay the execution of judgments;

(b)

the Credit Agreement, as amended by the Amending Agreement, does not conflict
with any constating document, agreement, instrument or undertaking binding upon
each applicable Obligor or any of its properties; and

(c)

other than the Defaults specifically waived hereunder, no Default or Event of
Default now exists under the Credit Agreement or will exist after giving effect
to the Amending Agreement.

--------------------------------------------------------------------------------



-9-

SECTION 10
GENERAL

10.1

Write-Down.  The Agent and the Lenders hereby acknowledge, confirm and agree in
favour of the Borrowers that, for and in respect of Fiscal Year 2007 only for
purposes of calculating EBITDA for the Credit Agreement and related Documents,
the Borrower may incur and account for a write-down and other inventory
adjustments in respect of its berry operations resulting in an add back of
US$15,000,000.

10.2

Severance.  The Agent and the Lenders hereby acknowledge, confirm and agree in
favour of the Borrowers that, for and in respect of Fiscal Year 2008 only for
purposes of calculating EBITDA for the Credit Agreement and related Documents,
the Borrowers may disregard and not account for the severance costs, up to an
aggregate cash amount not in excess of $2,000,000 (which for greater certainty
excludes non-cash stock compensation expense which may exceed $2,000,000),
payable in respect of the termination of employment of each of Mr. John Dietrich
and Mr. Steve Bromley.

10.3

Capital Expenditures.  The Borrowers, the Obligors, the Lenders and the Agent
acknowledge and agree that, for purposes of the Borrowers’ Business Plan for
Fiscal Year 2008, Capital Expenditures for Fiscal Year 2008 shall not exceed
US$17,500,000.

10.4

Amendment Fee.  The Borrowers shall pay on or before the Amending Agreement
Closing Date, to the Agent at the Agent's Branch of Account, on behalf each
Lender, an amendment fee of 25bps of each such Lender's Rateable Portion of each
of the Credit Facilities, payable to each of the Lenders as set out below,
together with an additional US$10,000 payable to each Lender:

Lender

Facility A Commitment

Amendment Fee

BMO (25bps)

CDN$15,000,000

CDN$37,500

HSBC (25bps)

CDN$5,000,000

CDN$12,500

Rabobank(25bps)

CDN$5,000,000

CDN$12,500

Lenders

Facility B Commitment

Amendment Fee

BMO (Chicago Branch) (25bps)

US$15,000,000

US$37,500

Harris (25bps)

US$15,000,000

US$37,500

HSBC US (25bps)

US$15,000,000

US$37,500

Rabobank US (25bps)

US$15,000,00

US$37,500

Lenders

Facility C Commitment

Amendment Fee

Manulife (25bps)

US$15,000,000

US$37,500

Sun Life (25bps)

US$20,000,000

US$50,000

Hancock (25bps)

US$5,000,000

US$12,500

Hancock USA (25bps)

US$5,000,000

US$12,500

--------------------------------------------------------------------------------



-10-

 

Lender

Facility D Commitment

Amendment Fee

BMO (Chicago Branch) (25bps)

US$6,900,000

US$17,250

Lender

Facility E Commitment

Amendment Fee

BMO (Chicago Branch) (25bps)

US$5,000,000

US$12,500

Harris (25bps)

US$5,000,000

US$12,500

HSBC US(25bps)

US$5,000,000

US$12,500

Rabobank US(25bps)

US$5,000,000

US$12,500

 

10.5

Acknowledgement of Lenders.  Each of the Lenders and the Agent acknowledge,
agree and confirm in favour of the Borrowers that for purposes of the Credit
Agreement, notwithstanding the proposed restatement of the Consolidated
Borrower’s financial statements for Fiscal Year 2007 as a result of the
write-down and other adjustments contemplated in Section 9.1 hereof, the Lenders
and the Agent are using the financial statements and other information
contemplated by Section 9.4(a) of the Credit Agreement originally delivered by
the Borrower in respect of the first, second and third Fiscal Quarters of Fiscal
Year 2007.  In addition to the foregoing and for greater certainty, each of the
Lenders and the Agent acknowledge, agree and confirm in favour of the Borrowers
that, for the period commencing January 1, 2007 and ending September 30, 2007
only, there are and will be no amounts owing in respect of and there are and
will be no Defaults arising from any covenant calculations contemplated by
Section 9.3 of the Credit Agreement based upon the restated financial statements
to be provided for Fiscal Year 2007 in respect of the Consolidated Borrower.

10.6

Acknowledgement of Obligors.  By signing this Amending Agreement, each Obligor
hereby acknowledges, confirms and agrees that all Documents (including without
limitation Security Documents) previously, now or hereafter delivered by such
Obligor in favour of the Agent, the US Administrative Agent, the US Security
Agent or any Lender, as applicable, remains in full force and effect in
accordance with its terms, unless any such Document has been otherwise amended
by written agreement.  For greater certainty, each Obligor that has previously
executed and delivered a Security Document hereby acknowledges and confirms that
each such Security Document secures the obligations of such Obligor under and in
connection with the Credit Agreement and all other relevant Documents.

--------------------------------------------------------------------------------



-11-

 

10.7

Effective Date.  Notwithstanding the date of execution of this Amending
Agreement, upon the satisfaction or waiver, as applicable, of all of the
conditions precedent set out in Section 8.1 hereof, the effective date of the
waivers and all amendments to the Credit Agreement made by this Amending
Agreement shall for all purposes be July 11, 2008 unless otherwise specifically
stated herein.

10.8

Severability.  Any provision of this Amending Agreement which is prohibited by
the laws of any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition without invalidating the remaining terms and
provisions hereof.

10.9

Costs, Expenses and Taxes.  The Borrowers agree to pay, on demand, all
reasonable costs and expenses of the Agent and the Lenders in connection with
the preparation, execution, delivery, operation or enforcement of this Amending
Agreement and the Credit Agreement including, without limitation, the reasonable
fees and out-of-pocket expenses of third parties, the Lenders' counsel and other
professionals engaged by the Agent and the Lenders with respect to the
preparation, negotiation and documentation of this Amending Agreement and the
related closing documents with respect thereto and with respect to advising the
Agent and the Lenders of their rights and responsibilities in connection with
the continuing operation of the Credit Agreement.  

10.10

Form of Documents.  All documents delivered under this Amending Agreement or
under the Credit Agreement shall be in form and substance satisfactory to the
Agent, the Lenders and their counsel, each acting reasonably.

10.11

Governing Law.  This Amending Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein and shall be treated in all respects as an Ontario
contract.  Each Obligor irrevocably attorns to the non-exclusive jurisdiction of
the courts of the Province of Ontario.  This Amending Agreement shall enure to
the benefit of and be binding on or parties hereto, their respective successors
and any permitted assignees.

10.12

Governing Documents.  The Credit Agreement as amended by this Amending Agreement
and all other documents (including the Documents) delivered pursuant to or
referenced in the Credit Agreement as amended by this Amending Agreement
constitute the complete agreement of the parties hereto with respect to the
subject matter hereof and supersede any other agreements or understandings
between or among the Borrowers, the Obligors, the Agent, the US Security Agent
and the Lenders.  Save as expressly amended by this Amending Agreement, all
other terms and conditions of the Credit Agreement remain in full force and
effect unamended and the Credit Agreement is hereby ratified and confirmed.  For
greater certainty, each applicable Obligor confirms that each of the Documents
made or granted by it pursuant to the Credit Agreement remains in full force and
effect notwithstanding the waivers or supplements to the Credit Agreement
contained herein.  The waivers contained in Section 2 of this Amending Agreement
are only effective in respect of the matters and for the periods of time
described therein and shall not in any way be construed as a waiver of any
other, future or subsequent event, circumstance, omission, Default or Event of
Default.  The Agent and the Lenders expressly reserve its and their rights with
respect to any Default or Event of Default now existing, other than those
expressly waived, or hereafter arising.  The Waiver Agreement, upon the coming
into force and effect of this Amending Agreement, is superseded by this Amending
Agreement.

--------------------------------------------------------------------------------



-12-

 

10.13

Time of the Essence.  Time shall be of the essence of this Amending Agreement.

10.14

Counterparts.  This Amending Agreement may be executed and delivered in any
number of counterparts, each of which when executed and delivered is an original
but all of which taken together constitute one and the same instrument.

IN WITNESS WHEREOF the parties hereto have caused this Amending Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------




 


SUNOPTA INC.

   

SUNOPTA LP
By: 1510146 Ontario Inc., its General Partner

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

           

SUNOPTA FOOD GROUP LLC

   

MARATHON NATURAL FOODS LTD.

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

           

1510146 ONTARIO INC.

   

3060385 NOVA SCOTIA COMPANY

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer


I/we have authority to bind the corporation

         

--------------------------------------------------------------------------------



-2-

 

DRIVE ORGANICS CORPORATION

   

SUNRICH LLC

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

           

SUNOPTA FRUIT GROUP INC.

   

SUNOPTA ASEPTIC, INC.

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

           

SUNOPTA LLC

   

SUNOPTA GLOBAL ORGANIC INGREDIENTS INC.

By:

   

By:

“John Dietrich”

 

Name:
Title:

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

         

--------------------------------------------------------------------------------



-3-

 

SUNOPTA INGREDIENTS, INC.

   

SUNOPTA HOLDINGS INC.

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

           

SUNOPTA FINANCING INC.

   

SERVICIOS SUNOPTA, S. DE R.L. DE C.V.

By:

“John Dietrich”

 

By:

“John Dietrich”

 

Name: John Dietrich
Title: VP & CFO

   

Name: John Dietrich
Title: VP & CFO

         

By:

“Paul Van Weelie”

 

By:

“Paul Van Weelie”

 

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

   

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

           

SUNOPTA DE MEXICO, S. DE R.L. DE C.V.

   

HARRIS N.A., in its capacity as US Security Agent

By:

“John Dietrich”

 

By:

“Shane Koonce”

 

Name: John Dietrich
Title: VP & CFO

   

Name: Shane Koonce
Title: Vice President

         

By:

“Paul Van Weelie”

 

By:

   

Name: Paul Van Weelie
Title: Treasurer




I/we have authority to bind the corporation

   

Name:
Title:

         

--------------------------------------------------------------------------------



-4-

 

BANK OF MONTREAL, in its capacity as Agent

   

BANK OF MONTREAL, in its capacity as Lender

By:

“J. Di Giacomo”

 

By:

“David Graham”

 

Name: J. Di Giacomo
Title: Director

   

Name: David Graham
Title: Senior Accountant Manager

         

By:

   

By:

   

Name:
Title:

   

Name:
Title:

           

HARRIS N.A., in its capacity as US Administrative Agent

   

HARRIS N.A., in its capacity as Lender

By:

“Shane Koonce”

 

By:

“Shane Koonce”

 

Name: Shane Koonce
Title: Vice President

   

Name: Shane Koonce
Title: Vice President

         

By:

   

By:

   

Name:
Title:

   

Name:
Title:

           

BANK OF MONTREAL, (Chicago Branch) in its capacity as Lender

   

SUN LIFE ASSURANCE COMPANY OF CANADA, in its capacity as Lender

By:

“Shane Koonce”

 

By:

“Steve Theofants”

 

Name: Shane Koonce
Title: Vice President

   

Name: Steve Theofants
Title: Managing Director

         Private Fixed Income

         

By:

“David Graham”

 

By:

“Keith Cressman”

 

Name: David Graham
Title: Senior Accountant Manager

   

Name: Keith Cressman
Title: Managing Director

          Private Fixed Income

           

BANK OF MONTREAL (Toronto Branch) in its capacity as Lender

   

JOHN HANCOCK LIFE INSURANCE COMPANY, in its capacity as Lender

By:

“David Graham”

 

By:

“Jacqueline T. Ryan”

 

Name: David Graham
Title: Senior Accountant Manager

   

Name: Jacqueline T. Ryan
Title: Managing Signatory

         

By:

“Sean P. Gallway”

 

By:

   

Name: Sean P. Gallaway
Title: Vice President

   

Name:
Title:

--------------------------------------------------------------------------------



 

THE MANUFACTURERS LIFE INSURANCE COMPANY, in its capacity as Lender

   

HSBC BANK CANADA, in its capacity as Lender

By:

“Patrick Chen”

 

By:

“Jody Sanderson”

 

Name: Patrick Chen
Title: VP CDN Private Placements

   

Name: Jody Sanderson
Title: Global Relationship

          Manager & Director

         

By:

   

By:

“Sophia Soofi”

 

Name:
Title:

   

Name: Sophia Soofi
Title: Relationship Manager

           

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), in its capacity as Lender

   

RABOBANK NEDERLAND CANADIAN BRANCH, in its capacity as Lender

By:

“Jacqueline T. Ryan”

 

By:

“Jason Hoogenboom”

 

Name: Jacqueline T. Ryan
Title: Authorized  Signatory

   

Name: Jason Hoogenboom
Title: Vice President

         

By:

   

By:

“Craig Squires”

 

Name:
Title:

   

Name: Craig Squires
Title: Vice President

           

HSBC BANK U.S.A., NATIONAL ASSOCIATION, in its capacity as Lender

   

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
”RABOBANK NEDERLAND”,
NEW YORK BRANCH, in its capacity as Lender

By:

“Mohan Mahimtura”

 

By:

“Brett Delfino”

 

Name: Mohan Mahimtura
Title: VP

   

Name: Brett Delfino
Title: Executive Director

         

By:

   

By:

“Ian Reece”

 

Name:
Title:

   

Name: Ian Reece
Title: Managing Director

--------------------------------------------------------------------------------



EXHIBIT I

[Please see attached Schedule V]

--------------------------------------------------------------------------------

 

SCHEDULE V

COMMITMENTS

Lender

Facility A Commitment

BMO

$5,000,000

HSBC

$15,000,000

Rabobank

$5,000,000

 

Facility B Commitment

BMO (Chicago Branch)

US$25,000,000

Harris

US$15,000,000

HSBC US

US$5,000,000

Rabobank US

US$15,000,000

 

Facility C Commitment

Manulife

US$15,000,000

Sun Life

US$20,000,000

Hancock

US$5,000,000

Hancock USA

US$5,000,000

 

Facility D Commitment

BMO (Chicago Branch)

US$6,900,000

 

Facility E Commitment

BMO or BMO Chicago Branch (as applicable)

US$5,000,000

Harris

US$5,000,000

HSBC or HSBC US (as applicable)

US$5,000,000

Rabobank or Rabobank US (as applicable)

US$5,000,000

--------------------------------------------------------------------------------